    Case 2:17-cv-01223-RJS Document 147 Filed 10/23/20 PageID.1769 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH


    UNITED STATES OF AMERICA,                        ORDER GRANTING DEFENDANTS’
                                                    MOTION FOR LEAVE OF THE COURT
            Plaintiff,                               TO FILE MOTION FOR DISCOVERY
                                                      AND DENYING THE MOTION FOR
    v.                                                        DISCOVERY

    PAUL KENNETH CROMAR and                               Case No. 2:17-cv-01223-RJS
    BARBARA ANN CROMAR,
                                                          Chief Judge Robert J. Shelby
            Defendants.


           Before the court is Defendants Paul Kenneth Cromar and Barbara Ann Cromar’s Motion

for Leave of the Court to File Motion for Discovery.1 The court GRANTS Defendants leave to

file their Motion for Discovery2 because it does not constitute an abuse of process. Accordingly,

the Clerk of Court should docket the Motion for Discovery.3

           The court now takes up the Motion for Discovery4 and DENIES it. The Motion for

Discovery is denied because final judgment was entered in favor of Plaintiff United States of

America after Defendants refused to answer Plaintiff’s Complaint, and this case is closed.

Indeed, this case has been closed since March 2019. Further, the results of this case have been

affirmed on appeal. Accordingly, there are no claims, defenses, or other issues remaining before

this court that would permit Defendants to conduct discovery or that would necessitate further

proceedings.




1
    Dkt. 145.
2
    Dkt. 145-1.
3
    Id.
4
    Id.

                                                1
Case 2:17-cv-01223-RJS Document 147 Filed 10/23/20 PageID.1770 Page 2 of 2




     SO ORDERED this 23rd day of October 2020.

                                            BY THE COURT:


                                            ____________________________
                                            ROBERT J. SHELBY
                                            United State Chief District Judge




                                        2
